Citation Nr: 0500041	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  04-11 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of shell 
fragment wounds to the lower extremities.  

2.  Entitlement to service connection for residuals of 
frostbite to the lower extremities.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
seizure disorder.  

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance and/or housebound status.  

5.  Entitlement to an automobile and adaptive equipment or 
adaptive equipment only.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of Regional Offices 
(ROs) of the Department of Veterans Affairs (VA).  

On his March 2004 VA Form 9, the veteran requested a personal 
hearing in Washington, D.C., before a member of the Board.  
He was scheduled for such a hearing in October 2004, but 
responded that he was unable to attend a hearing on that 
date.  His hearing was then rescheduled for November 2004, 
but the veteran failed to appear on the scheduled date, and 
has not offered an explanation for his absence.  Therefore, 
his appeal will proceed as if his hearing request was 
withdrawn.  See 38 C.F.R. § 20.702(d) (2004).  

In this decision, the Board reopens the claim for service 
connection for seizures.  The remaining issues, including 
entitlement to service connection for a seizure disorder, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  In a September 1999 rating decision, the RO denied the 
veteran's claim for service connection for a seizure 
disorder, and the veteran did not appeal this determination.  

3.  The evidence submitted since the September 1999 denial of 
the veteran's claim for service connection for a seizure 
disorder is neither cumulative nor redundant of evidence 
already considered, and raises a reasonable possibility of 
substantiating the claim..  


CONCLUSIONS OF LAW

1.  The September 1999 rating decision denying service 
connection for a seizure disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).  

2.  Evidence submitted since the RO's September 1999 decision 
is new and material with respect to the claim for service 
connection for a seizure disorder, and the claim for that 
benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and material evidence - Seizure disorder

The veteran seeks to reopen his service connection claim for 
a seizure disorder.  This claim was last denied by the RO in 
September 1999 and he was so informed by letter sent in 
October 1999.  The veteran did not initiate a timely appeal 
of this decision, and it became final.  38 U.S.C.A. § 7105 
(West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2002).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

When the veteran's claim for service connection for a seizure 
disorder was most recently denied in September 1999, the RO 
found that the veteran did not incur a seizure disorder, or 
an injury resulting in a seizure disorder, during military 
service.  For the reasons to be discussed below, the veteran 
has submitted new and material evidence regarding this claim, 
and his claim must be reopened.  

In support of his application to reopen his claim, the 
veteran has submitted a July 2003 report of private medical 
treatment.  That month, he was seen by D.A.B., M.D., for 
seizures and headaches.  According to the treatment report, 
the veteran experiences seizures secondary to trauma to the 
head during military service.  The veteran's service medical 
records in fact confirm that the veteran experienced head 
trauma while in combat in May 1951, when shrapnel struck him.  
The Board notes first that July 2003 treatment report is new, 
in that it was not of record at the time of the most recent 
1999 denial.  Additionally, it is not cumulative and 
redundant of evidence already of record, as it suggests the 
veteran has a current seizure disorder resulting from an in-
service head trauma.  No such evidence was of record at the 
time of the 1999 denial.  Next, because Dr. B.'s statement 
establishes a current seizure disorder that is likely related 
to service, it is material, as it relates to an unestablished 
fact necessary to substantiate the claim.  Additionally, this 
evidence, when considered with the veteran's service medical 
records, which reflect a head trauma during service, raises a 
reasonable possibility of substantiating the claim at issue.  

Based on the above, the Board finds the July 2003 private 
medical treatment record from Dr. D.A.B. to be both new and 
material evidence.  The veteran having submitted new and 
material evidence, his service connection claim for a seizure 
disorder must be reopened and considered on the merits.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim.  The law 
also provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  

In this case, the Board has reopened the claim for service 
connection for seizures, and is remanding this claim for 
service connection, the other issues before the Board on 
appeal, and the matter of entitlement to service connection 
for residuals of cold injury.  As the Board has not taken any 
adverse action on these claim, the Board concludes that any 
deficiencies in the duties to notify and to assist the 
claimant that may exist in this case are not prejudicial to 
the veteran at this time.  Consequently, the Board will not 
address whether the duties added by the VCAA have been 
completed at this time.


ORDER

The veteran having submitted new and material evidence, his 
claim for service connection for a seizure disorder is 
granted.  


REMAND

The veteran seeks service connection for a seizure disorder, 
claimed as secondary to a head injury sustained in combat 
during military service.  His service medical records confirm 
that the veteran was hit in the helmet by a piece of 
shrapnel, which knocked his helmet off, and rendered him 
unconscious.  A subsequent July 1952 EEG was abnormal, based 
on a finding of "18 to 25/C fast activity in the frontal and 
parietal area."  He was also struck in the head by a milk 
bottle in August 1952, requiring sutures above his eye.  More 
recently, the veteran has been treated for a seizure disorder 
by D.A.B., M.D., a private physician, who indicated this 
disorder was the result of head trauma during service.  
However, Dr. B. did not have the veteran's entire medical 
record available for review, so his opinion is of limited 
probative value.  More recently, on a June 2004 VA medical 
examination, the veteran stated he had not experienced a 
seizure within the past year.  Nevertheless, the veteran has 
presented sufficient medical evidence to warrant a VA medical 
examination and opinion statement.  The VA has an obligation 
to obtain such an examination when it becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  

The veteran also seeks service connection for residuals of 
shell fragment wounds to the lower extremities.  Military 
records confirm the veteran served in combat in Korea, and 
according to a 1957 VA medical examination report, he had a 3 
inch by 1/2 inch shell fragment wound scar along the upper 
portion of the right leg, below the knee.  However, more 
recently the veteran has had a below-the-knee amputation of 
his right leg, raising the possibility that his scar of the 
lower right leg is no longer present.  Therefore, a VA 
medical examination is needed to address this question.  The 
VA has an obligation to obtain such an examination when it 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

In a July 2004 rating decision, the veteran was denied 
service connection for residuals of cold injury (frostbite) 
to the lower extremities.  In his accredited representative's 
November 2004 brief on appeal, the representative expressed 
disagreement with the denial of service connection for 
residuals of frostbite.  Because this statement from the 
veteran's representative indicates clear disagreement with 
the July 2004 rating decision, and was received within a year 
thereafter, it is accepted as a timely Notice of 
Disagreement.  38 U.S.C.A. § 7105 (West 2002).  Accordingly, 
because a timely Notice of Disagreement regarding this issue 
has been submitted, a remand is required in order for the RO 
to provide the veteran a Statement of the Case.  The U.S. 
Court of Appeals for Veterans Claims (hereinafter Court) held 
in Manlincon v. West, 12 Vet. App. 238 (1999), that, when a 
notice of disagreement has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238 (1999); see also 38 U.S.C.A. § 7105(d)(1) 
(West 2002).  Thereafter, the veteran must submit a timely 
substantive appeal in order for this issue to be perfected 
for appeal to the Board.  See 38 U.S.C.A. § 7105 (West 2002).  

The veteran has perfected appeals of the RO's denial of 
special monthly compensation based on the need for aid and 
attendance, and for an automobile with adaptive equipment, 
and/or adaptive equipment only.  Because these issues are 
inextricably intertwined with the veteran's claim for service 
connection for residuals of frostbite to the lower 
extremities, an issue being remanded by the Board, they will 
be held in abeyance until the cold injury issue is resolved.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Therefore, in light of the above, these issues are remanded 
for the following additional development:  

1. The veteran should be afforded a VA 
examination to determine if he still has 
scarring, due to a shell fragment wound, 
of the right leg below the knee.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should examine the veteran's right leg 
and determine whether any shell fragment 
wound scars of the leg are still present, 
or whether such scarring is no longer 
present due to his amputation.  The 
medical basis for all conclusions reached 
should be stated for the record.  

2. The veteran should be scheduled for a 
VA neurological examination to determine 
whether he has a current seizure 
disorder, and whether such a disability 
is due to or the result of a head trauma 
sustained during military service.  The 
veteran's claims folder should be sent to 
a VA physician for review in conjunction 
with the examination.  The examiner's 
attention is directed to the veteran's 
service medical records, especially his 
July 1952 EEG test results, and his July 
2003 private medical treatment records 
from Dr. D.A.B.  (These records are 
marked by yellow 'post-it' notes.)  A 
complete neurological examination, to 
include any clinical tests considered 
necessary by the examiner, should be 
conducted.  After fully reviewing the 
record and examining the veteran, the 
examiner should state whether the veteran 
does in fact have a current seizure 
disorder.  If so, the examiner should 
also state whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran's 
current seizure disorder began during 
military service, or is otherwise 
etiologically related to his in-service 
traumas to the head.  The medical basis 
for all opinions expressed should also be 
given.  

3. Thereafter, the RO should again 
consider the veteran's pending claims in 
light of any additional evidence added to 
the record.  The veteran's reopened 
service connection claim for a seizure 
disorder must be considered by the RO 
based on all evidence of record, and if 
the RO determines any additional 
development is required, such development 
should be accomplished prior to any 
decision by the RO.  The RO should also 
reconsider the veteran's claim for 
residuals of shell fragment wounds to the 
lower extremities in light of all new 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

4.  The RO should issue a Statement of 
the Case regarding the issue of 
entitlement to service connection for 
residuals of frostbite of the lower 
extremities.  The appellant and his 
representative are hereby notified that, 
following the receipt of the Statement of 
the Case concerning this issue, a timely 
and adequate substantive appeal must be 
filed if appellate review by the Board is 
desired.  If and only if a timely 
substantive appeal is filed should this 
issue be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


